Citation Nr: 1634850	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  08-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a lumbar spine disability to include degenerative disc disease and degenerative joint disease.    

4.  Entitlement to service connection for residuals of cold injury to the legs.

5.  Entitlement to service connection for tendonitis of the right shoulder.  

6.  Entitlement to service connection for a dental disability for compensation purposes.  

7.  Entitlement to service connection for dental disability for the purpose of outpatient treatment.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2003 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2010, the Veteran was afforded a hearing before the Board at the RO.  A hearing transcript has been associated with the file.

The issues on appeal were remanded in January 2011 for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of VA medical examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2012, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

In a January 2011 decision, the Board denied entitlement to increased ratings cold injury to the left and right feet.  The Veteran appealed this Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 order, the Court vacated the Board's decision and remanded the increased rating issues for cold injury to the right and left feet to the Board for action in accordance with the Joint Motion for Remand.  In March 2012, the Board remanded these issues to the AOJ for development.  The Board notes that these issues are still under the jurisdiction of the AOJ and have not been certified and transferred back to the Board.  See 38 C.F.R. § 19.36 (2015).  The Board further notes that the TDIU issue is intertwined with the issues of  increased ratings for cold injury to the feet.  The TDIU issue is discussed further in the remand below.  

The issues of service connection for a psychiatric disorder other than PTSD, TDIU, and service connection for dental disability for the purpose of outpatient treatment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, his claimed stressor event is not related to hostile or terrorist activity and is not verified, and he does not currently have a diagnosis of PTSD in accordance with DSM-IV. 

2.  The Veteran sustained mild cold weather injury to the feet in active service.  

3.  The Veteran does not have a separate and distinct disability to the legs due to cold injury.   

4.  The Veteran does not have a skin disorder other than nail abnormalities of the toes that is otherwise etiologically related to injury, disease, or other event in active service or is due to or aggravated by a service-connected disability.

5.  The record does not show oral or dental trauma in service; there is no evidence that the Veteran's tooth loss was the result of loss of substance of the jaw.
 
6.  The Veteran's currently claimed missing teeth are not subject to service-connected compensation.

7.  The Veteran's right shoulder tendinitis did not originate in service or until years thereafter, is not otherwise etiologically related to injury, disease, or other event in active service, and is not due to or aggravated by a service-connected disability.

8.  The Veteran's lumbar spine disability to include degenerative joint disease and degenerative disc disease did not originate in service or until years thereafter, is not otherwise etiologically related to injury, disease, or other event in active service, and is not due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a disability of the legs due to cold injury are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for a skin disability other than nail abnormalities of the toes are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  The criteria for right shoulder tendinitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

6.  The criteria for service connection for lumbar spine disability to include degenerative joint disease and degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in March 2002, June 2003, March 2006, October 2010, and February 2015.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records dated from 1981 to 2015 , private medical records, and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In July 2003, January 2006, December 2006, June 2010, October 2010, December 2010, and January 2012, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in 2002, 2006, and 2011 to obtain medical evidence as to the nature and etiology of the claimed leg and lumbar spine disabilities and the claimed PTSD.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the nature and etiology of the claimed disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While VA medical opinions were not provided in this case for the claims of service connection for right shoulder tendinitis, skin disability, and dental disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Board finds that such an examination is not necessary to render a decision of the claims for service connection for right shoulder tendinitis, skin disability, and dental disability.  As will be discussed in detail below, there is no probative evidence of the claimed in-service injury or event or in-service symptoms or diagnosis.  There is no lay or medical evidence of right shoulder tendonitis, a skin disorder, or dental trauma in active service.  There is no lay or medical evidence of a current skin disorder other than nail abnormalities due to the cold injury to the feet.  There is no probative evidence of an association between the claimed disabilities and service or a service-connected disability.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.   

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id.  

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

3.  Analysis: Service Connection for PTSD.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014 and DSM 5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

The Veteran asserts that he is entitled to service connection for PTSD due to traumatic events that occurred when he was stationed in Germany.  He stated that the stressor event was that he was caught by the enemy in training and he sustained cold injury in service.  See the January 2003 statement in support of claim for service connection for PTSD.    

The weight of the evidence establishes that the Veteran did not engage in combat with the enemy and his claimed stressor event is not related to hostile or terrorist military activity.  The service records show that the Veteran served in Germany and the United States after the Vietnam era and during peacetime.  He did not serve in a theater of combat.  

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  The Veteran was afforded a VA psychiatric examination in March 2011.  The VA examiner, a clinical psychologist, concluded that the Veteran did not meet the DSM-IV stressor criterion A for a diagnosis of  PTSD and did not have a diagnosis of PTSD in accordance with the DSM-IV although he did endorse some symptoms.  The VA examiner stated that the Veteran did not endorse sufficient criteria on exam to obtain a diagnosis of PTSD at that time and many of his deficits in functioning were better accounted for by the diagnosis of schizoaffective disorder.  No testing was administered to the Veteran due to his frequent distress and behaviors that suggested ongoing responding to internal stimuli.  The VA examiner noted that she offered several times to stop the exam and reschedule due to the difficulty the Veteran was having but he requested that the examination continue.  The VA examiner noted that she had some significant concern regarding the validity of this exam due to the Veteran's status and issues in responding to questions.  The VA examiner stated that the Axis I diagnosis was schizoaffective disorder. 

As discussed above, 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to DSM-IV as the governing criteria for diagnosing PTSD.  VA implemented DSM-5 effective August 4, 2014 and DSM-5 applies to claims certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in March 2010, and therefore, DSM-IV is the governing directive.

The Board finds that the March 2011 VA medical opinion to have great evidentiary weight in this case and this opinion outweighs the assessment of PTSD in the VA mental health treatment records.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder.  The VA examiner considered the Veteran's reported stressor events and considered the Veteran's symptoms and the current psychiatric diagnosis of schizoaffective disorder.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner, as a clinical psychologist, has the skill and expertise to render this medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board does not question the competence of the VA practitioners who noted that the Veteran was being treated for PTSD.  See for instance the VA treatment records dated in May 2011, August 2011, and March 2014.  However, the Board finds that the March 2011 VA medical opinion is more probative because the VA examiner considered the DSM-IV diagnostic criteria for a diagnosis of PTSD including Criterion A, the criterion for a traumatic event.  The VA practitioners did not discuss the claimed stressor events or the diagnostic criteria for a diagnosis of PTSD in accordance with the DSM-IV.  The Board is not required to accept an unsubstantiated diagnosis that the alleged PTSD had its origins in the appellant's service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  For these reasons, the Board finds that the March 2011 VA medical opinion to have greater probative weight.

Further, a March 2003 VA PTSD screen indicates that the Veteran did not have a diagnosis of PTSD.  The VA psychologist specifically evaluated the Veteran for a diagnosis of PTSD and considered the reported stressor events that occurred during training.  The VA psychologist concluded that the Veteran did not have a diagnosis of PTSD.  The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  

The Veteran's own implied assertions that he had PTSD due to events in active service are afforded no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.


4.  Analysis: Service Connection for Residuals of Cold Injury to the Legs and a Skin Disability.   

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current disability of the legs or a skin disability that is due to or related to the cold injury sustained in active service or other injury, event, or disease in active service.  

Regarding the claimed leg disability, at the hearing before the Board in August 2010, the Veteran stated that his legs swell up, hurt, ache and tingle.  He also stated that his balance is off.  See Board Hearing Transcript, page 20.  He stated that the skin on his legs flakes and he has spots.  See Board Hearing Transcript, page 21.  

Service connection is in effect for cold injury of the left foot (rated as 30 percent), cold injury to the right foot (rated as 30 percent), cold injury to the right upper extremity (rated as 20 percent), and cold injury to the left upper extremity (rated as 20 percent).  

The Veteran's service treatment records reveal that the Veteran sought treatment for cold injury to the feet in January 1976 and March 1976.  A January 1976 service treatment record indicates that exam of both feet revealed moderate swelling and tenderness.  The impression was mild cold weather injuries.  See also the March 1976 service treatment records which show treatment for mild cold weather injuries.  The service treatment records show complaints of pain in the feet; the Veteran did not have any complaints pertinent to the legs and a cold injury to the legs (other than the feet) was not diagnosed when he sought medical treatment for cold weather injuries.  A separation examination report is not of record.  The Veteran separated from active service in June 1977.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current leg disability due to the cold injury in active service.  The Board finds that the service-connected cold injury disability to the right and left feet contemplates the manifestations and symptomatology due to the cold injury in the lower extremities and there is no other distinct and separate manifestations.  

Post service medical evidence does not establish a diagnosis of cold injury to the legs.  The Veteran was afforded a VA examination in January 1981.  He claimed service connection for residuals of frozen feet and legs.  It was noted in the exam report that the claims file was not made available.  The Veteran stated that he was separated from the military service in 1977, and he had frozen feet and legs in Germany in 1976.  When he was asked about history of treatment for leg or feet problems in the past, he stated that he came to the emergency room of the Birmingham VA Medical Center three or four times since August of 1980.  The VA examiner noted that he was not able to get records on the Veteran and he was not sure whether the Veteran's memory was poor or if he was a poor informant for some other reason but history as given by the Veteran was somewhat confusing.  The VA examiner further noted that all of the information was gathered on the basis of the Veteran's statements.  The Veteran's presenting complaint was a numb and itch-like feeling all over the toes, feet, ankles, legs and knees ever since service.  The Veteran stated that when he had frostbite in 1976, he could not walk on his feet for eight months and they tried to cut the legs off, but he refused.  He also claimed that he was put in hot water.  The VA examiner noted that the Veteran's complaints were very vague and nonspecific, but he did say something about bone injuries all over his legs from frostbite or from the hot water. 

On physical exam, the Veteran came into the examining room with a severe limp showing evidence of severe back pain and difficulty in walking; he used a cane.  During examination, the Veteran was able to walk across the examining room without using a cane and without limp, but he did walk slowly.  Examination of the feet and legs revealed no gross deformity involving the toes, feet, ankles, knees, legs and thighs.  There was no evidence of wasting of the muscles.  There was no skin lesions, rashes, or discoloration.  There was no evidence of amputation or ulcerations, or tenderness on the feet, ankles, knees, legs.  There was no evidence of hyperesthesia.  The pinprick sense was normal without evidence of diminished pinprick sense.  The peripheral pulses were normal on both legs.  There was no evidence of residuals of burns in the lower extremities.  The diagnosis was history of frozen feet and legs in 1976.  A November 1981 x-ray examination of the legs was negative.  

VA treatment records dated in 1982 show that the Veteran had complaints of leg pain.  See the records dated in April, June, and September 1992.  In September 1982, the Veteran underwent neurologic evaluation; the findings were negative.  The VA neurologist noted that there were multiple normal x-ray findings and normal EMG findings.  The VA neurologist further noted that the Veteran had diffuse complaints there were out of proportion to the findings on exam.  The Veteran did not have radiculopathy or myelopathy and the VA neurologist indicated that he was unable to assess the Veteran due to a lack of cooperation on the part of the Veteran due to his back pain.  

VA hospital records dated in February 1983 indicate that the Veteran reported having frostbite to the feet and legs in service.  The legs and feet were examined.  X-ray exam of the legs showed no diagnostic bone abnormality.  The film was of the lower 3/4 of the tibia, fibula, and ankle.  The diagnosis by history was residual of frostnip or frostbite with pain in the toes and fingers in cold weather.  An April 1985 SSA neurologic evaluation indicates that the neurologist concluded after examination that the Veteran did not appear to have any specific focal neurologic signs.  Another SSA examination record notes that it was very doubtful that the Veteran had peripheral neuropathies and he was psychotic and malingering.  An October 1987 x-ray exam of the lower legs was negative.  

In a November 1996 statement, a neurologist stated that the Veteran has evidence of peripheral neuropathy.  A November 1996 nerve conduction study showed evidence of right S1 and right L3 radiculopathies and sensory neuropathies of the lower extremities.   

The Veteran was afforded a VA peripheral nerve examination in August 1998.  The report notes the Veteran's in-service history of cold exposure.   The Veteran reported that following the cold exposure in service, he developed progressive numbness that has been constant and associated weakness of the legs.  He described a tingling/burning sensation mainly in the lower extremities and in the hands, and he stated that weakness has been a small part and has not been as problematic as the pain associated with the tingling or burning. 

Physical examination revealed that the extremities were without edema or deformity.  The skin showed no topic changes.  On neurological exam, motor examination shows normal tone, bulk, and power throughout.  Sensory examination showed decreased pinprick until approximately the thigh.  Temperature discrimination and coordination were normal.  Gait was normal.  It was noted that an electromyogram nerve conduction study dated November 1996 was remarkable for a right S1, L3 radiculopathy.  The nerve study was normal.  The diagnosis was primarily sensory peripheral polyneuropathy.  The VA examiner noted that the Veteran's physical examination showed only very mild abnormality and pinprick discrimination up to the mid-thigh.  The VA examiner indicated that he had low confidence in the only finding of an abnormal sensory examination which was very subjective as clinical evidence of a peripheral neuropathy.  The VA examiner thus requested a repeat nerve conduction studies in order to evaluate clear cut evidence of peripheral nerve injury.  The VA examiner subsequently noted that nerve conduction studies conducted 18 days after the VA exam were normal.  

The Veteran was afforded a VA cold injury examination in August 1998.  He reported having complaints of primarily of cold sensitization.  He reported having some increased stiffness in the digits and maybe some swelling of his toes when exposed to cold.  He stated that he had dry, cracking, fissuring skin.  He reported having chronic paresthesias primarily below the knee and tingling and numbness.  He reported having a type of recurrent athlete's foot fungal infection and fungal nails with disturbance in the nail growth.  He did not have chronic sores or ulcers.  He had hair loss in the anterior tibial areas and occasionally had some edema.  It was noted that there was some darkening or hyperhidrosis of the lower extremities in his toes.  The Veteran reported that with prolonged standing and walking, he had increasing pain.  It was noted that he walked with a cane but this was may well be secondary to his radiculopathy at L5 and S1 on the right.  

On exam, there were good pulses in the lower extremities.  There was thickening of the toenails but no obvious ulcerations.  There was callousing on the plantar surface and fissuring of the skin and thickening of the skin.  There was an absence of hair loss over the anterior tibial area, and hypoesthesia to soft touch to the ball of the ankle and foot.  There was full range of motion.  

The VA examiner noted that the Veteran's cold sensitivity and symptoms were mild to moderately impairing with regard to sequela of his cold weather exposure.  It was noted that the Veteran had a complicating factor of right radiculopathy for which he uses a cane, sciatic type symptoms, and no evidence of diabetes or other systemic complaints associated with a peripheral neuropathy but nerve conduction studies done privately document a sensory peripheral neuropathy and significant causalgia secondary to cold weather injury appears to be present. 

Private x-ray examination reports of the knees and left ankle dated in August 2001 were normal.  The Veteran was afforded another VA cold injury examination in August 2002.  The diagnosis, in pertinent part, was no significant cold injury and no significant general medical problem.  Joint examination was normal.  

The Veteran was afforded a VA examination in March 2012 to obtain medical evidence as to whether he had disability of the legs due to cold injury.  The VA examination report indicates that while in service, the Veteran was exposed to cold while during exercises in Germany.  He was treated for this while in the service.  Since the service, the Veteran reported having had progressive symptoms in his feet.  He reported having arthralgia, cold sensitivity, locally impaired sensation, and nail abnormalities in the feet.  The VA examiner, a medical doctor, indicated that he had reviewed the claims file and there was evidence of left talonavicular degenerative disease on the left; the VA examiner cited to VA treatment records and x-ray reports dated in the 1980s.  The VA examiner opined that this was most likely not due to cold exposure since the location was too focal for this to be due to cold exposure, this type of degenerative changes would be seen after injury to the foot or ankle, and there was no evidence of this arthritis until after the documented injury in the mid 1980's to the left foot and ankle.   

The Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a separate and distinct cold injury disability to the legs in additional the service-connected cold injury to the right foot and left foot.  The weight of the evidence shows that the Veteran does not have peripheral neuropathy of the legs due to cold injury.  The Board recognizes that the a neurologist in November 1996 concluded that the Veteran had peripheral neuropathy and the 1998 VA cold injury exam found that the Veteran had sensory peripheral neuropathy.  However, the record shows that subsequent assessments, neurologic examination, and diagnostic testing including EMG and nerve conduction studies found no evidence of peripheral neuropathy.  There are findings of right radiculopathy however, there is no competent evidence that relates this diagnosis to the service-connected cold injury to the feet.  Service connection is not in effect for a lumbar spine disability.  This issue is discussed in detail and adjudicated below.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board notes that the Veteran is currently assigned a 30 percent disability rating under Diagnostic Code 7122 for cold injuries to each foot.  These ratings specifically contemplate arthralgia or other pain, numbness, locally impaired sensation and x-ray abnormalities including osteoarthritis.  See 38 C.F.R. § 4.104.  The weight of the evidence does not demonstrate findings of numbness, arthralgia, or locally impaired sensation in the lower extremities other than in the feet.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a separate and distinct orthopedic disability to the legs due to the cold injury in service.  The weight of the evidence shows that the Veteran does not have an orthopedic disability of the legs due to cold injury.  As noted above, the March 2012 VA examiner opined that left talonavicular degenerative disease on the left was most likely not due to cold exposure since the location was too focal for this to be due to cold exposure, this type of degenerative changes would be seen after injury to the foot or ankle, and there was no evidence of this arthritis until after the documented injury in the mid 1980's to the left foot and ankle.  The weight of the evidence shows that the x-ray examinations of the legs showed no significant bone abnormality other than the left talonavicular degenerative disease on the left.  A June 2006 VA examination report indicates that the diagnosis, in pertinent part, was arthralgia of the knees, etiology unknown.  The VA examiner opined that there was no causal connection between the knees and the cold injury in service.    

The Veteran's own implied assertions that he has a separate and distinct disability of the legs due to cold injury are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as a pain.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a neurologic or orthopedic diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to provide an opinion as to a current diagnosis and etiology of a disease.  The Veteran has not submitted any competent evidence to support his assertions that he has a leg disability due to the cold injury in active service.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of a leg disability due to cold injury that is separate and distinct from the service connected cold injury to the left foot and right foot.  Accordingly, on this record, service connection for a leg disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.

Regarding the claimed skin disorder, the Veteran stated that his lips, toes, and fingers would crack open and this was the direct result of his cold exposure while stationed Germany.  See the VA Form 9, dated in August 2003.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a separate and distinct skin disability due to the cold injury in service.  The weight of the evidence shows that the Veteran has nail abnormalities due to the cold injury to the feet.  A March 2011 VA cold injury examination report indicates that the Veteran had onychomycosis of the left foot and right foot.  The Board notes that the Veteran is currently assigned 30 percent disability ratings under Diagnostic Code 7122 for cold injuries to the feet.  These ratings specifically contemplate nail abnormalities.  See 38 C.F.R. § 4.104.  

The weight of the evidence does not demonstrate a separate and distinct skin disorder due to cold injury other than the nail abnormalities on the toes.  The Veteran asserts that he has skin disorders of the lips and fingers as well but there is no competent evidence to establish a skin disorder to the lips or fingers.  The Veteran was afforded several VA examinations to assess the residuals of cold injury and only nail abnormalities of the toes was detected.  

The Veteran's own implied assertions that he has a separate and distinct skin disability due to cold injury are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as cracked skin.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to whether a skin disorder is caused by cold injury falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  The evidence does not establish that the Veteran has medical expertise.  Thus, the Board finds that Veteran is not competent to provide an opinion as to a current diagnosis and etiology of a skin disease.  The Veteran has not submitted any competent evidence to support his assertions that he has a skin disorder other than nail abnormalities due to the cold injury in active service.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer; supra.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Id.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of a skin disability due to cold injury that is separate and distinct from the nail abnormalities due to the service-connected cold injury to the left foot and right foot.  Accordingly, on this record, service connection for a skin disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.


5.  Analysis: Service Connection for a Dental Disability for Compensation Purposes. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.   

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2015).  The regulation pertinent to service connection of dental conditions for treatment purposes is 38 C.F.R. § 3.381 (2015). 

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran asserts that in service, it was so cold that his teeth cracked and grinded.  See Board Hearing Transcript, page 33.  The Veteran asserts that while he was in the military, he had extensive dental treatment and he had 4 or 5 teeth pulled and several were filled.  He stated that his teeth become loose due to frostbite and he would constantly grind his teeth due to the cold.  See the October 2001 statement.  In the August 2003 VA Form 9, the Veteran stated that his teeth were damaged when was out in the field in the cold and freezing weather.  He stated that his teeth chattered and ground together during exposure to cold during his training in Germany and ever since, his teeth have become loose and he had to have eleven upper teeth and five lower teeth pulled due to the cold injury. 

Medical evidence of record shows that the Veteran has gingivitis, calculus on the teeth, and dental caries.  The Veteran underwent a VA dental exam in July 1980.  He complained of toothaches in the mandibular right and left quadrants.  In the upper right quadrant, a crown had come off.  The Veteran was wearing a maxillary partial denture which he stated was fabricated in 1976 while in military service.  According to the Veteran, his partial was loose.  There was slight gingivitis between the lower molars.  No caries were observed in this area.  It was noted that no emergency existed and the Veteran was referred to a private dentist for routine dental care.    

VA treatment records show that the Veteran underwent crown debridement and restoration of tooth #11 in 1983.  See the August 1983 to September 1983 VA hospital records.  See also the May 1986 VA hospital records (repair of partial upper plate, dental restorations, and crown debridement).  VA records show that the Veteran underwent a dental exam in October 2002.  It was noted that he was seen as a category 18-Prior 1, emergency outpatient treatment.  The Veteran reported having acute pain on upper and lower left.  It was noted that Tooth # 16 had perio bone loss and was mobile; Tooth # 18 had large amalgam and was sensitive to percussion; Tooth # 19 had a large carious lesion.  The teeth were extracted. 

The Veteran's service treatment records reveal that he sought treatment for cold injury to the feet in January 1976 and March 1976.  A January 1976 service treatment record indicates that exam of both feet revealed moderate swelling and tenderness.  The impression was mild cold weather injuries.  See also the March 1976 service treatment records which show treatment for mild cold weather injuries.  The service treatment records show complaints of pain in the feet; the Veteran did not have any complaints pertinent to the teeth when he sought medical treatment for cold weather injuries.  

The service treatment records do not show diagnosis of or treatment for gum disease or dental trauma.  The February 1975 enlistment exam report indicates that the Veteran's dental exam was acceptable.  The report does not indicate that the Veteran had missing teeth, restorable teeth or non-restorable teeth or dentures.  Dental records from service and a separation examination report have not been located and are not of record.  The Veteran separated from active service in June 1977.  

Service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show that the Veteran's current dental disability including missing teeth was the result of loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  Service treatment records and the other lay and medical evidence of record do not establish loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  

The Veteran asserts that his teeth were damaged by the cold injury he sustained in active service.  The evidence of record establishes that the Veteran was exposed to cold in active service and he sustained cold injury to the feet.  The weight of the evidence does not show that the Veteran sustained dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson, 23 Vet. App. at 60-61.  The Boards finds that exposure to cold is not a sudden force injury and is not trauma.  As noted above, the service treatment records show treatment for cold injury to the feet and the Veteran did not at any time during service report any complaints or symptoms pertinent to the jaw or teeth.  There is no competent evidence in the claims file to suggest that the Veteran's dental disability to include missing teeth was caused by any in-service dental trauma or bone disease.  In July 1980, upon VA dental exam, the Veteran asserted that he had many teeth pulled in active service and the military did not complete the dental work.  However, the Veteran did not report that the teeth were pulled in service due to dental trauma or bone loss. 

Thus, service connection for missing or damaged teeth, or periodontal disease, is not established under 38 C.F.R. § 4.150. 

Regarding service connection for dental disability for the purpose of outpatient treatment, the Board remands this this issue to the AOJ for appropriate action.  The Board notes that a dental claim encompasses a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  

6.  Analysis: Service Connection for Right Shoulder Tendonitis.  

The Veteran contends that he has right shoulder tendonitis due to the cold injury he sustained in active service.  

There is medical evidence of a diagnosis of right shoulder tendonitis.  A June 2001 private medical record indicates that the Veteran reported having right shoulder pain without a specific precipitating event or injury in the right shoulder.  The diagnosis was right shoulder tendonitis.   

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current right shoulder tendonitis first manifested many years after service separation and is not related to injury or event in active service.
 
Service treatment records show that the Veteran sustained cold injury to the feet in active service.  The service treatment records do not document injury to the right shoulder in active service.  The service treatment records do not show any complaints pertinent to the right shoulder when the Veteran was treated for mild cold injury in 1976.  The Veteran separated from active service in June 1977.  

There is no competent evidence of record showing a diagnosis of right shoulder tendonitis prior to June 2001.  Post service medical evidence show treatment for orthopedic symptoms of the legs and lumbar spine in the 1980's and 1990's and the Veteran did not have any complaints pertinent to the right shoulder.  The August 1998 VA nerve and cold injury examination reports do not show any complaints pertinent to the right shoulder.  An August 2002 VA examination report indicates that the diagnosis in pertinent part was no significant cold injury, and no significant general medical problems.  Joints examination was normal.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of right shoulder tendonitis for over 20 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right shoulder tendonitis symptoms or findings for over two decades between the period of active service and manifestation of the right shoulder tendonitis is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board finds that the weight of the competent and credible evidence establishes that the right shoulder tendonitis first manifested many years after service separation and is not related to injury or other event in active service.  

There is no competent evidence of a nexus between the right shoulder tendonitis and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  

The Veteran himself has related the right shoulder tendonitis to service and to the cold injury in service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the diagnosis, etiology, or onset of shoulder tendonitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the right shoulder tendonitis is medically related to injury, disease, or other event in service.  There is no competent evidence to establish a relationship between the right shoulder tendonitis and service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right shoulder tendonitis is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right shoulder tendonitis is denied. 

7.  Analysis: Service Connection for a Lumbar Spine Disability. 

The Veteran contends that he has a current lumbar spine disability due to the cold injury he sustained in active service.  

There is evidence of a current lumbosacral spine disability.  A February 1987 CT scan report shows a cental disc bulge at L5-S1.  A January 1997 MRI of the lumbar spine shows findings of degenerative disc disease with central bulge at L5-S1.  A more recent March 2011 VA examination report shows diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current lumbar spine disability first manifested many years after service separation and is not related to injury or event in active service.
 
Service treatment records show that the Veteran sustained cold injury to the feet in active service.  The service treatment records do not documents injury to the lumbar spine in active service.  The Veteran separated from active service in June 1977.  

There is no competent evidence of record showing a diagnosis of thoracolumbar spine arthritis or degenerative disc disease compensable to 10 percent within one year from service separation.  X-ray examinations of the lumbar spine conducted several years after service separation were negative.  See the x-ray exam findings dated in May 1980, January 1981, November 1981, November 1982, February 1983, and March 1986.  The first evidence of a diagnosis of arthritis or disc disease of the thoracolumbar spine substantiated by x-rays appeared in 1987, almost 10 years after service separation.  See the February 1987 CT scan report which showed a cental disc bulge at L5-S1.  A January 1997 MRI of the lumbar spine showed findings of degenerative disc disease with central bulge at L5-S1.  Thus, presumptive service connection for lumbar spine arthritis and disc disease pursuant to 38 C.F.R. § 3.307(a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a lumbar spine disability either during active service or continuously since service separation. 

The Veteran contends that he has had low back pain since the injury in active service.  However, the weight of the competent and credible evidence shows that the Veteran first began to experience low back pain and he sought treatment for low back pain after post-service injuries.  A May 1980 x-ray report notes a back injury in 1979.  A November 1981 x-ray report notes that the Veteran reported having back pain since service, it was on and off, and it was worse in 1979 when he twisted his back.  Physical exam revealed marked muscle spasm in the lumbar spine.  A November 1986 treatment record indicates that the Veteran reported having severe back pain when he picked up something heavy.  The assessment was acute low back strain.  A December 1986 VA treatment records notes that the Veteran reported having back pain and an injury one month ago.  The impression was possible L5, S1 disc disease.  A May 1987 treatment record indicates that the Veteran reported that he picked up a heavy object in December 1986 and developed back pain.  The assessment was L5-S1 herniated nucleus pulposus.  An August 1991 emergency room record notes that the Veteran reported that he was in a motor vehicle accident and complained of back pain.  An August 1993 SSA record indicates that the Veteran reported that was in a car accident in August 1992 and hurt his back.  He reported having low back pain that traveled down his legs. 

The Veteran contends that he has had low back pain since active service.  The Veteran, as a lay person, is competent to describe a firsthand event and to describe observable symptoms such as back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's and other lay person's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the back symptoms are inconsistent.  The service treatment records do not document chronic or recurrent low back symptoms.  The record shows that after service separation in June 1977, the Veteran sustained multiple injuries to the low back.  He reported having low back pain and other symptoms when he sought medical treatment after the post-service low back injuries.  He did not report an in-service back injury at the time that he sought medical treatment for low back pain.  

Further, the Veteran first reported a continuity of back symptomatology since the injury in service in connection with the 2001 claim for compensation.  The Veteran made these lay statements over 20 years after service and were made in connection with the Veteran's claim for compensation for a back disability.  The Veteran's lay statements are also general and do not contain any detailed information about the symptoms such as frequency or duration or type of the symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Thus, the Board finds that the Veteran's lay statements to have little probative value and do not establish that the Veteran had chronic and recurrent back symptoms in service and since service.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent back symptoms in service and since service.  Thus, service connection for a low back disability on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The Board finds that the weight of the competent and credible evidence establishes that the current lumbar spine disability first manifested many years after service separation and is not related to injury or other event in active service and is not due to or aggravated by a service-connected disability.   

The Veteran was afforded a VA examination in March 2011 and a medical opinion as to the etiology of the current back disability was obtained.  The VA examiner opined that the degenerative joint disease and disc disease of the lumbar spine were less likely than not caused by or the result of active duty.  The VA examiner indicated that the rationale was that there was no treatment for a low back condition during active duty and records start with complaints of lumbar strain in 1982, five years after release from active duty.  

A June 2006 VA examination report indicates that the VA examiner noted that the Veteran was a very poor historian.  The VA examiner noted that the medical record indicates that the Veteran began having low back pain in 1981; he had negative x-rays and he was noted to have paraspinous muscle spasm but the cause or etiology of this was not clear.  The Veteran reported having chronic recurring lower back pain which has become essentially continuous according to his history.  The record indicates that he was seen with paraspinal muscle spasms at the lumbar level but no radicular pain and no neurologic deficit noted.  The VA examiner noted that the Veteran did not give a credible history about these events.  The diagnosis was degenerative joint disease of the lumbar spine with osteophyte etiology undetermined.  The VA examiner opined that there was no causal relationship between the Veteran's cold injury and his lumbar spine disability.  A July 2006 VA cold injury examination report indicates that the VA examiner stated that he could not offer an opinion as to whether the cold injury caused the degenerative joint disease in the lumbar spine without resort to mere speculation.  The VA examiner stated that he could not find anything in the medical literature to support this relationship.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The July 2006 VA examiner reviewed medical literature before formulating the medical conclusion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the weight of the competent and credible evidence establishes that the lumbar spine disability first manifested many years after service separation and is not related to injury or other event in active service.  

There is no competent evidence of a nexus between the lumbar spine disability and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  

The Veteran himself has related the lumbar spine disability to service and to the cold injury in service.  As discussed above, the Veteran, as a lay person, does not have the competence to render an opinion as to the diagnosis, etiology, or onset of an orthopedic disability such as lumbar spine degenerative disc disease and degenerative joint disease.  See Jandreau; supra.  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the lumbar spine disability is medically related to injury, disease, or other event in service.  There is no competent evidence to establish a relationship between the lumbar spine disability and service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the lumbar spine disability is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a lumbar spine disability is denied. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a leg disability to include as due to cold injury is denied.

Entitlement to service connection for a skin disability to include as due to cold injury is denied.

Entitlement to service connection for right shoulder tendonitis is denied.

Entitlement to service connection for a dental disorder for compensation purposes is denied.

Entitlement to service connection for a lumbar spine disability to include degenerative joint disease and degenerative disc disease is denied.



REMAND

Review of the record reveals that that the Veteran reported seeking psychiatric treatment in Connecticut in the years after service.  A February 1981 VA mental health treatment record indicates that the Veteran reported that he had psychiatric problems since he was out of service and he saw a psychiatrist in Connecticut.  An August 1986 SSA mental status examination report indicates that the Veteran reported being hospitalized in Connecticut for psychiatric treatment.  The record shows that the Veteran's claim file was transferred from the Hartford, Connecticut, RO to the Montgomery, Alabama RO in November 1980.  It does not appear that the RO searched for VA mental treatment records from the VA healthcare system in Connecticut for the time period from June 1977 to November 1980.  The AOJ should conduct a search for these records.  The AOJ should also contact the Veteran in order to have him identify any non-VA mental health or psychiatric treatment for the time period of June 1977 to November 1980.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

The RO afforded the Veteran a VA psychiatric examination in March 2011.  The diagnosis was schizoaffective disorder.  The VA examiner concluded that the schizoaffective disorder was not related to the cold injury.  However, the VA examiner did not provide an opinion as to whether the service-connected cold injury to the feet aggravated the schizoaffective disorder.  The VA examiner did not provide a medical opinion as to whether the schizoaffective disorder had its onset in active service.  There is evidence that suggests that the Veteran had psychiatric symptoms in service and since service.  See the August 1986 SSA mental status examination report which indicates that the Veteran reported hearing voices in service and being very nervous in service and the March 2011 VA psychiatric examination report which indicates that the Veteran reported hearing voices in service.  The VA examiner indicated that she did not review the service treatment records.  A June 2006 VA psychiatric examination report indicates that the VA examiner concluded that the cold injury did not cause the Veteran's depression or schizoaffective disorder and the VA examiner noted that there was no evidence of cold injury in service.  Review of the service treatment records shows that the Veteran was treated for mild or minor cold injury to the feet in service.  

The Board finds the March 2011 and June 2006 VA opinions to be inadequate, as the opinions were based on inaccurate or incomplete factual history in service and after service.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that a remand for an additional VA opinion is necessary.

The Board notes that, as any decision with respect to the claim for service connection for a psychiatric disorder may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board further notes that the TDIU issue is intertwined with the issues of  increased ratings for cold injury to the feet that are still at the AOJ.  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Regarding service connection for dental disability for the purpose of outpatient treatment, the Board remands this issue to the AOJ for adjudication.  Review of the record show that in July 1980, after a VA dental exam, the Veteran was transferred to a private dentist for dental care.  It appears the Veteran may have been granted dental outpatient treatment at that time but it is not clear.  Thus, this matter is remanded to the AOJ for additional development and adjudication.  The AOJ should adjudicate whether the Veteran is eligible for dental treatment for outpatient treatment purposes.  The Board notes that a dental claim encompasses a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of mental health and/or psychiatric treatment records for the time period of June 1977 to November 1980 when the Veteran was residing in Connecticut.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  Obtain the copies of clinical records (mental health treatment and psychiatric treatment) from the VA Healthcare System in Connecticut dated from June 1977 to November 1980.   
 
3.  Return the Veteran's file to the examiner who conducted the March 2011 VA psychiatric examination (or if she is no longer available, a suitable replacement). The VA claims folder should be made available to the examiner for review in connection with the examination. 

The VA examiner should express an opinion as to  whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder to include schizoaffective disorder had its clinical onset during the Veteran's period of active service and/or is related to incident or event in service. 

The VA examiner should express an opinion as to  whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder to include schizoaffective disorder is caused or aggravated by the service-connected cold injury to the feet.  

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

4.  Adjudicate the claim for service connection for dental disability for the purpose of outpatient treatment.

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


